Matter of Canale (2019 NY Slip Op 06123)





Matter of Canale


2019 NY Slip Op 06123


Decided on August 8, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: August 8, 2019
[*1]
In the Matter of JEFFREY T. CANALE, Now Known as JEFFREY
 THOMAS LACROIX, an Attorney.

COMMITTEE ON PROFESSIONAL STANDARDS, Now Known as ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, Petitioner; JEFFREY T. CANALE, Now Known
 as JEFFREY THOMAS LACROIX,
 Respondent. (Attorney Registration No. 1896992)

Calendar Date: July 15, 2019

Before: Lynch, J.P., Mulvey, Aarons and Rumsey, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany (Anna E. Remet of counsel), for Attorney Grievance Committee for the Third Judicial Department.
Gregory V. Canale, Queensbury, for respondent.

Per CuriamDECISION AND ORDERMotion by respondent to modify the conditions of this Court's June
28, 2018 order reinstating him to the practice of law to allow him to follow a specific course of treatment pursuant to his physician's advice to manage pain brought about by a diagnosed medical condition (see 162 AD3d 1455 [2018]).
Upon review of the papers filed in support of the motion, and the correspondence filed by the Attorney Grievance Committee for the Third Judicial Department in response, it is 

ORDERED that respondent's motion is granted; and it is further

ORDERED that condition (1) of the second decretal paragraph in our June 28, 2018 order reinstating respondent to the practice of law is hereby modified to state that "respondent shall maintain his sobriety; respondent is permitted to engage in any course of medical treatment under the supervision of a licensed physician, in conformance with the laws of his home jurisdiction and with the approval of Florida Lawyer's Assistance, Inc. concerning his continuing participation in his current attorney monitoring program, and his engagement in such treatment shall not violate this condition."


[*2]
	Lynch, J.P., Mulvey, Aarons and Rumsey, JJ., concur.